BERDON, J., with whom MCDONALD, J., joins,
dissenting in part and concurring in part. The majority opinion in the present case reminds me of something *168attributed to Mark Twain: “The more you. explain it, the more I don’t understand it.”1
According to my colleagues in the majority, their opinion that the appellant is not a party — and, therefore, that it does not have standing to assert an appeal pursuant to General Statutes § 52-263 — can be harmonized with our precedents. I disagree.2 For this reason, I dissent in part. That said, I also concur in part, because I agree with the majority’s decision to authorize the appellant to assert an appeal by way of a writ of error. In my view, justice demands no less.
In the present case, the defendant Ralston Salmon was arrested and charged with narcotic offenses. He was released on a surety bond of $150,000. The appellant, B & B Bail Bonds Agency, Inc., was the surety on the bond. The defendant failed to appear in court, which triggered the forfeiture of the bond. Shortly thereafter, the appellant located the defendant in Jamaica. Because the appellant did not have the authority to bring the defendant before the court, it requested that the state’s attorney initiate proceedings to extradite the defendant to Connecticut. The state’s attorney refused. Nevertheless, the trial court declined to release the appellant from its obligation as the surety on the defendant’s *169bond. My colleagues in the majority lend their imprimatur to this ruling, on the ground that the appellant is not a party, and therefore lacks standing to assert an appeal.
In order to reach this result, the majority opinion must attempt to distinguish a very recent opinion that attracted the votes of four members of the panel in the present case. This distinction does not hold water. In Day v. Middletown, 245 Conn. 437, 440, 716 A.2d 47 (1998), the court3 set forth the following general rule: “In order to be deemed a party and maintain an appeal, a litigant must satisfy each of three criteria. The litigant must (1) have a specific, personal and legal interest in the subject matter of the appeal ... (2) sustain that interest throughout the course of the appeal . . . and (3) be able to obtain some practical benefit or relief. . . . Craig v. Maher, 174 Conn. 8, 9-10, 381 A.2d 531 (1977). In short, aparty is a litigant with a personal stake in the outcome of the controversy. Rose v. Freedom of Information Commission, 221 Conn. 217, 223, 602 A.2d 1019 (1992).” (Internal quotation marks omitted.) Applying this rule to the facts of Day, we held that a law firm representing a plaintiff in a worker’s compensation case was “a de facto party” for purposes of appealing from a reduction of its fee, even though it had been neither the plaintiff nor the defendant in the underlying action. Day v. Middletown, supra, 442.
According to the majority in the present case, “[t]his court concluded [in Day] that the law firm was [a] . . . defacto party . . . because,/or purposes of [the] statute [at issue in Day], ‘[i]n short, a party is a litigant with a personal stake in the outcome of the controversy.’ [Day v. Middletown, supra], 440.” (Emphasis added.) The majority emphasizes that the law firm in *170Day asserted an appeal pursuant to General Statutes § 31-301b, whereas the appellant in the present case wishes to assert an appeal pursuant to § 52-263. This is a distinction without a difference, for the following reason: the general rule that we set forth in Day is not limited to the context of § 31-301b. In fact, the language that the majority quotes from Day is itself a quotation from Rose v. Freedom of Information Commission, supra, 221 Conn. 223, a case that did not involve an appeal pursuant to § 31-301b.4
The majority attempts to rationalize its effort to distinguish Day on the ground that the statute at issue in Day refers to “any party,” whereas the statute at issue in the present case refers to “either party.” The majority’s argument proceeds as follows: “ ‘either’ is defined as ‘each of two; or the other of two alternatives. ’ [Black’s Law Dictionary (6th Ed. 1990)]. The use of the word ‘either’ . . . implies a narrower universe of possible appellants than where the term ‘any’ is used; ‘either party’ being limited to those persons or entities that are on one of two sides of a matter before the court, that is, the side of the plaintiff or of the defendant.” The only flaw with this argument is that the same lexicon upon which the majority relies states with unmistakable clarity that the word “either” is “[o]ften used *171. . . with reference to more than two, in which case it may mean . . . ‘any’ . . . .” (Emphasis added.) Black’s Law Dictionary (6th Ed. 1990).
The majority also cites Black’s Law Dictionary for the proposition that the “technical legal meaning” of the term “party” is “those by or against whom a legal suit is brought . . . the party plaintiff or defendant . . . .” (Internal quotation marks omitted.) The majority correctly observes that this definition is cited in, inter alia, Rose v. Freedom of Information Commission, supra, 225-26. What the majority neglects to mention, however, is that Rose also contains the following passage: “While ‘party’ has an ordinary, technical usage ... it has a ‘commonly approved usage’ as well. . . . Where a word in a statute has more than one possible meaning, and one meaning might lead to practical difficulties or constitutional infirmities, we should consider whether the legislature intended to adopt the other meaning. Black’s Law Dictionary [also] defines ‘party’ as ‘[a] person concerned or having or taking part in any affair, matter, transaction or proceeding, considered individually’ and further notes that "’party” is not restricted to strict meaning of plaintiff or defendant in a lawsuit.’ Interpreting ‘party’ in this broad manner avoids any possible encroachment on the due process rights of persons who, although not technically ‘parties’ to the underlying [actions], are nevertheless aggrieved . . . .” (Citation omitted.) Id., 227.
Finally, I wish to emphasize the majority’s determination that the appellant is entitled to assert an appeal by way of a writ of error. See footnote 20 of the majority opinion. In my view, it would have been exceedingly unfair (and probably unconstitutional) to change our law as the majority has done today, then preclude the appellant from asserting an appeal that it would have been entitled to assert under the law as it existed at the time that it was aggrieved. For this reason, I join *172this aspect of the majority opinion, notwithstanding my belief that the appellant is entitled to assert an appeal pursuant to § 52-263.
Accordingly, I dissent in part and concur in part.

 Attributed to Mark Twain in Securities & Exchange Commission v. Chemey Corp., 332 U.S. 194, 214, 67 S. Ct. 1575, 91 L. Ed. 1995 (1947) (Jackson, J., dissenting). In Securities & Exchange Commission, Justice Jackson dissented in order to set forth his view that the court’s jurisprudence was being swayed by “a fundamental change in prevailing philosophy.” Id., 212. In frustration and despair, Justice Jackson stated: “I give up.” Id., 214. I know exactly where he was coming from.


 Significantly, the majority (1) “disavow[s] any . . . reading” of our prior opinions that conflicts with the result that it has reached and (2) announces that, to the extent necessary, “our precedents . . . are hereby overruled.” These bold strokes of the pen belie the majority’s claim that their decision today comports with the principle of stare decisis. I fear that these statements will be the cause of substantial mischief in future cases.


 The panel in Day included Justice Norcott (the author of the majority opinion in the present case) as well as Justices Borden and Palmer (both of whom have joined the majority opinion). I was the author of the majority opinion in Day.


 In the following passage from Day, the emphasized language is quoted from cases — one of which this court decided over twenty years ago — that do not involve appeals asserted pursuant to § 31-301b: “In order to be deemed a party and maintain an appeal, a litigant must satisfy each of three criteria. The litigant must (1) have a specific, personal and legal interest in the subject matter of the appeal ... (2) sustain that interest throughout the course of the appeal . . . and (3) be able to obtain some practical benefit or relief. . . . Craig v. Maher, [supra, 174 Conn. 9-10]. In short, a party is a litigant with a personal stake in the outcome of the controversy. Rose v. Freedom of Information Commission, [supra, 221 Conn. 223].” (Emphasis added; internal quotation marks omitted.) Day v. Middletown, supra, 245 Conn. 440.
Nowhere in Day did we either state or imply that the general rule of law that we discussed in that case was limited to the context of § 31-301b.